


[logo10qq12013.jpg]


MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN


PERFORMANCE SHARE AGREEMENT


This Performance Share Agreement (the “Agreement”) is made as of the ___ day of
October 2012 by and among Maxim Integrated Products, Inc., a Delaware
corporation (“Maxim Integrated”), and ______________ (“Grantee”).
RECITAL
Maxim Integrated, pursuant to its 1996 Stock Incentive Plan (the “Plan”) and
upon approval by its Compensation Committee, has granted to Grantee, performance
shares (the “Performance Shares”), subject to all of the terms and conditions in
this Agreement and the Plan. Unless otherwise defined herein, capitalized terms
shall have the meaning ascribed to such terms in the Plan.


NOW, THEREFORE, the Parties agree as follows:


1.    Company's Obligation to Issue Shares. Each Performance Share represents a
value equal to the Fair Market Value of a Share on the date it becomes vested.
Unless and until the Performance Shares will have vested in the manner set forth
in Sections 2 and 3, Grantee will have no right to payment of any such
Performance Shares. Prior to actual payment of any vested Performance Shares,
such Performance Shares will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
2.    Vesting Schedule; Number of Performance Shares. Subject to Section 3, the
Performance Shares awarded by this Agreement will vest in Grantee according to
the vesting schedule as set forth below, subject to Grantee's Continuous Status
as an Employee through August 14, 2014.
(a)    Specific vesting for the Performance Shares is as follows:


[Vesting criteria to be described]
(b)     Vesting upon a Change in Control of the Company. In the event of a
Change in Control (as defined in the Company's Change in Control Employee
Severance Plan (the “CIC Plan”) before ____________________, the Performance
Shares shall vest as follows:


•
Performance shall be measured using the formula set forth in subsection (a)
above on the closing date of the Change in Control (“CIC”); provided, however,
the number of Performance Shares that would otherwise vest shall be pro-rated
based upon the amount of time that has elapsed during the ___year measurement
period (e.g., if CIC occurs 50% of the way through the measurement period, then
50% of the Performance Shares earned will vest at the closing of the CIC and 50%
will vest based upon time and service per the provision below).

•
The remaining Shares shall vest quarterly pursuant to the Company's master
vesting schedule (Feb. 15, May 15, August 15, November 15) for remainder of the
performance period.

•
The vesting of all Performance Shares shall be accelerated upon a termination of
employment following a CIC for which severance benefits are payable in
accordance with the CIC Plan.



3.    Forfeiture upon Termination of Continuous Status as an Employee.
Notwithstanding any contrary provision of this Agreement but subject to Section
2(b) above, if Grantee's Continuous Status as an Employee ceases for any or no
reason, the then-unvested Performance Shares awarded by this Agreement will
thereupon be forfeited at no cost to the Company and Grantee will have no
further rights thereunder.
4.    Payment after Vesting. Any Performance Shares that vest in accordance with
Section 2 will be paid to Grantee (or in the event of Grantee's death, to his or
her estate) in whole Shares, subject to Grantee satisfying any applicable
Tax-Related




--------------------------------------------------------------------------------




Items as set forth in Section 6, but in no event later than March 15 of the
calendar year immediately following the calendar year in which the Performance
Shares vest.
5.    Payments after Death. Any distribution or delivery to be made to Grantee
under this Agreement will, if Grantee is then deceased, be made to Grantee's
legal heirs. Any such transferee must furnish the Company with (a) written
notice of his or her status as legal heir, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.
6.    Withholding of Taxes. Regardless of any action the Company and/or the
Subsidiary or affiliate employing Grantee (the “Employer”) take with respect to
any or all income tax (including federal, state, and/or local taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Grantee acknowledges that the ultimate liability for all
Tax-Related Items legally due by Grantee is and remains Grantee's responsibility
and that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Performance Shares, including the grant of the Performance
Shares, the vesting of Performance Shares, the payment of the Performance Shares
in Shares or in cash, the subsequent sale of any Shares acquired at vesting and
the receipt of any dividends; and (ii) do not commit to structure the terms of
the grant or any aspect of the Performance Shares to reduce or eliminate the
Grantee's liability for Tax-Related Items.
Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Grantee, unless and until satisfactory
arrangements (as determined by the Administrator) will have been made by Grantee
with respect to the payment of all Tax-Related Items which the Company
determines must be withheld with respect to such Shares so issuable. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Grantee to satisfy Tax-Related Items, in
whole or in part by one or more of the following (without limitation): (a)
paying cash, (b) withholding from the Grantee's wages or other cash compensation
paid to Grantee by the Company and/or the Employer, (c) have the Company
withhold otherwise deliverable Shares, provided that the Company only withholds
the amount of Shares necessary to satisfy the minimum statutory withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment, or (d) selling a sufficient number of such Shares otherwise
deliverable to Grantee (on Grantee's behalf and at his or her direction pursuant
to this authorization) through such means as the Company may determine in its
sole discretion (whether through a broker or otherwise). If the obligation for
Tax-Related Items is satisfied by withholding in Shares, Grantee is deemed to
have been issued the full number of Shares subject to the vested Performance
Shares, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Performance Shares. Further, Grantee, by signing a copy of this Agreement and
delivering same to the Company, consents to the withholding of all Tax-Related
Items from Grantee's wages or other payments due to be made to Grantee.
If Grantee fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder at the time any applicable Shares otherwise are
scheduled to vest pursuant to Section 2, Grantee will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.
7.    Acknowledgment of Nature of Plan and Performance Shares. In accepting the
Award, Grantee acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;
(b)     the Award of Performance Shares is voluntary and occasional and does not
create any contractual or other right to receive future Awards of Performance
Shares, or benefits in lieu of Performance Shares even if Performance Shares
have been awarded repeatedly in the past;
(c)     all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    this Agreement, the transactions contemplated hereunder and the vesting
schedule set forth herein do not constitute an express or implied promise of
Grantee's Continuous Status as an Employee (or Director) for the vesting period,
for any period, or at all, and will not interfere with Grantee's right or the
right of the Company or the Employer to terminate Grantee's Continuous Status as
an Employee at any time;
(e)    in the event that Grantee is not an Employee, the Award and Grantee's
participation in the Plan shall not be interpreted to form an employment
contract or relationship with the Company;
(f)     the future value of the underlying Shares is unknown and cannot be
predicted with certainty;




--------------------------------------------------------------------------------




(g)    in consideration of the Award, no claim or entitlement to compensation or
damages arises from termination of the Award, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the Award of
Performance Shares or Shares received upon vesting of Performance Shares
resulting from termination of Grantee's Continuous Status as an Employee, by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws);
(h)    in the event of termination of Grantee's Continuous Status as an
Employee, Grantee's right to receive Performance Shares and vest under the Plan,
if any, will terminate effective as of the date that Grantee is no longer an
Employee;
(i)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding participation in the Plan; and
(k)    Grantee is hereby advised to consult with his or her personal tax, legal
and financial advisors regarding participation in the Plan before taking any
action related to the Plan.
8.    Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee.
9.    Notices. Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company, in care of Stock Administration at
Maxim Integrated Products, Inc., 14460 Maxim Drive, Dallas, TX 75244, with a
copy to the Corporate Secretary at 160 Rio Robles Drive, San Jose, CA
95134United States of America, or at such other address as the Company may
hereafter designate in writing. Any notices provided for in this Agreement or
the Plan shall be given in writing (including electronic mail) and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
the Company to Grantee, five (5) days after deposit in the United States mail,
postage prepaid, addressed to Grantee at the address specified above or at such
other address as Grantee hereafter designate by written notice to the Company.
10.    Grant is Not Transferable. Except to the limited extent provided in
Section 5, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
11.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
12.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any U.S.
state, U.S. federal, or local law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Grantee (or Grantee's estate), such issuance will not
occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. The Company will make all reasonable efforts to meet
the requirements of any such U.S. state, U.S. federal, or any local law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
13.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
14.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Shares have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Grantee, the Company
and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
15.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to




--------------------------------------------------------------------------------




Performance Shares awarded under the Plan or future Performance Shares that may
be awarded under the Plan by electronic means or request Grantee's consent to
participate in the Plan by electronic means. Grantee hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
16.    Section 409A. Notwithstanding any other provision of the Plan and this
Agreement, for Grantees who are U.S. taxpayers, it is intended that the vesting
and the payments of Performance Shares shall qualify for exemption from the
application of Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting
and/or payments provided under this Agreement are made in a manner that
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representation that the vesting or
payments of Performance Shares provided under this Agreement will be exempt from
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the vesting and/or payment of Performance Shares
provided under this Agreement.
17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
18.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
19.    Governing Law/Choice of Venue. This Agreement and the Award of
Performance Shares granted hereunder shall be governed by, and construed in
accordance with, the laws of the State of California, without giving effect to
the conflict of law principles thereof. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this Award of Performance Shares or this Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California and
agree that such litigation shall be conducted only in the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Performance
Shares is made and/or to be performed.


20.    Relocation Outside the United States. If Grantee relocates to a country
outside the United States, the Company reserves the right to impose other
requirements on Grantee's participation in the Plan, on the Performance Shares
and on any Shares acquired under the Plan, to the extent the Company determines
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.




By electronically approving the Award of Performance Shares through the Morgan
Stanley Smith Barney website, Grantee agrees to all of the terms and conditions
described in this Agreement (including any Appendix) and in the Plan.


